DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (U.S. 2015/0324490 hereinafter Page) in view of Jaramillo et al. (U.S. 2016/0342315 hereinafter Jaramillo).
	As Claim 1, Page teaches a computer-implemented method for generating and evaluating designs that accounts for stylistic preferences, the method comprising: 
determining a first style based on a first input received via a graphical user interface (GUI), wherein the first style characterizes a first plurality of designs (Page (¶0109, ¶0005 line 4-12), user selects a style from multiple styles. Style data is a collection of values, rules, patterns, textures, images, logos, icons …); 
generating one or more stylized designs based on one or more stylization algorithms associated with the first style (Page (¶0111), system applies style to customization vectors for product design. (Page (¶0112 line 3-8), optimization algorithm provides bet fit of the style data and the vector design)) wherein a first trained machine-learning model encapsulates the one or more stylization algorithms (Page (¶0109, ¶0111), the style is created uniquely for a user. Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation); and 
displaying a subset of the one or more stylized designs via the GUI (Page (¶0113 line 1-3), modified product design (one or more stylized designed) is displayed to user), wherein a first stylized design included in the subset of the one or more stylized designs is ultimately selected for production via the GUI (Page (¶0117), a first stylized design (modified product design) is selected for manufacturing).  
performing one or more re-training operations based on the second stylized design to generate a second trained machine-learning model (Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation based on user feedback on the first plurality of designs)
Page may not explicitly disclose while Jaramillo teaches:
and a second style that characterizes a second plurality of designs (Jaramillo (¶0046 line 8-13, ¶0064 line 16-22), user modifies object style by selecting a new style. Second style is applied to other objects within the same field)
determining, based on a second input received via the GUI, that a second stylized design include in the one or more stylized designs is not associated with the first style and is associated with the second style (Jaramillo (¶0046 line 8-13, ¶0064 line 16-22), user modifies object style by selecting a new style. Object is not associated with the old style; instead, the object is a new style); and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product design interface of Page with a second style as in Jaramillo, with a reasonable expectation of success. The motivation would be to allow “a repeatable object set [to] be efficiently replicated in various fields within a layout structure” (Jaramillo (¶0021 line 10-13)).	

	As Claim 2, besides Claim 1, Page in view of Jaramillo teaches wherein generating the one or more stylized designs comprises executing an optimization algorithm that modifies an initial design based on the first style (Page (¶0112 line 3-8), optimization algorithm provides bet fit of the style data and the vector design) and the first trained machine-learning model (Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation).  

	As Claim 3, besides Claim 1, Page in view of Jaramillo teaches wherein generating the one or more stylized designs comprises executing a generative design algorithm based on the first style (Page (¶0112 line 3-8), optimization algorithm provides bet fit of the style data and the vector design) and the first trained machine-learning model (Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation).  

	As Claim 4, besides Claim 3, Page in view of Jaramillo teaches further comprising performing one or more machine-learning operations based on the first plurality of designs to generate the first trained machine-learning model (Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation based on user feedback on the first plurality of designs).  

	As Claim 5, besides Claim 1, Page in view of Jaramillo teaches wherein generating the one or more stylized designs comprises: 
determining a design construction set that encapsulates the one or more stylization algorithms based on the first style, wherein the design 53PATENTAttorney Docket No.: AUTO1446US2construction set includes at least one of a design primitive, a designs element, and a design operation (Page (¶0102 line 4-7), design construction (product design) includes a product design geometry and customization vectors); and 
constructing the one or more stylized designs based on the design construction set (Page (¶0111), system applies style to customization vectors for product design. (Page (¶0112 line 3-8), optimization algorithm provides bet fit of the style data and the vector design)).

	As Claim 6, besides Claim 1, Page in view of Jaramillo teaches wherein the one or more re-training operation are performed on the first trained machine-learning model to generate a second trained machine-learning model (Page (¶0085 line 1-5), machine learning model (customization system) provides the stylization operation based on user feedback on the first plurality of designs), wherein a first accuracy associated with the first trained machine-learning model is lower than a second accuracy associated with the second trained machine-learning model (Page (¶¶ 0115-0116, fig. 2 item 218), first trained model is less accurate because user changes the design).

	As Claim 7, besides Claim 1, Page in view of Jaramillo teaches further comprising: 
computing one or more style scores based on the first style, the one or more stylized designs, and the first trained machine-learning model that maps one or more designs to characterization information associated with one or more styles (Page (¶0083 line 19-21), style score is calculated for black and purple. Black color is selected based on score instead of popular color purple); and 
performing at least one of a sorting operation, a filtering operation, and a clustering operation on the one or more stylized designs using the one or more style scores to generate the subset of the one or more stylized designs (Page (¶0112 line 3-8, ¶0083), optimization algorithm provides bet fit of the style data and the vector design. The style is selectively applied. Customization find for best fit of style data).  

As Claim 8, besides Claim 1, Page in view of Jaramillo teaches wherein displaying the subset of the one or more stylized designs comprises: 
computing one or more style scores based on the first style, the one or more stylized designs, and the first trained machine-learning model that maps one or54PATENT Attorney Docket No.: AUTO1446US2more designs to characterization information associated with one or more styles (Page (¶0083 line 19-21), style score is calculated for black and purple. Black color is selected based on score instead of popular color purple); and 
generating a display showing the subset of the one or more stylized designs ordered according to the one or more style scores (Page (¶0083 line 19-21), style score is calculated for black and purple. Black color is selected based on score instead of popular color purple).  

As Claim 9, besides Claim 1, Page in view of Jaramillo teaches wherein the first stylized design comprises a computer-aided design (CAD) geometry model, a point cloud, or a three- dimensional (3D) image (Page (¶0200 line 2-4), system for design 3D shapes).  

	As Claim 10, besides Claim 1, Page in view of Jaramillo teaches wherein the first style is characterized by at least one of an aesthetic trait and a manufacturing-related property (Page (¶0005 line 4-12), user selects a style from multiple styles. Style data is a collection of values, rules, patterns, textures, images, logos, icons …).  

	As Claim 11, Page teaches one or more non-transitory computer readable media (Page (¶0291), memory) including instructions that, when executed by one or more processors, cause the one or more processors to generate and evaluate designs that account for stylistic preferences by performing the steps of:
	The rest of Claim 11 is rejected for the same reasons as Claim 1.

	As Claims 12-17, Claims 12-17 are rejected for the same reasons as Claims 2-7, respectively.

	As Claim 18, besides Claim 11, Page in view of Jaramillo teaches wherein the one or more stylization algorithms are generated based on a first class of objects, and the first stylized design is associated with a second class of objects (Page (¶0111), system applies style to customization vectors for product design. (Page (¶0112 line 3-8), optimization algorithm provides bet fit of the style data and the vector design)).  

	As Claim 19, besides Claim 11, Page in view of Jaramillo teaches wherein the first style is associated with at least one of a sense of character, a corporate identity, a cultural background, a manufacturing tool, and a manufacturing method (Page (¶0005 line 4-12), style data is a collection of values, rules, patterns, textures, images, logos, icons …)

	As Claim 20, Page teaches a system for generating and evaluating designs that accounts for stylistic preferences, the system comprising: 
one or more memories storing instructions (Page (¶0291), programmable processor); and 
one or more processors that are coupled to the one or more memories and, when executing the instructions (Page (¶0291), memory), are configured to:
	The rest of Claim 20 is rejected for the same reasons as Claim 1.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jaramillo in further view of Boyle et al. (U.S. 2018/0349795 hereinafter Boyle).
As Claim 21, besides Claim 1, Page in view of Jaramillo may not explicitly disclose while Boyle teaches:
wherein the one or more stylization algorithms indicate (Boyle (¶0111 line 1-3), optimization goal component), for each stylized design in the one or more stylized design (Boyle (¶0111 line 7-8), for each option, ranking metric is displayed), a level of compliance that the stylized design has with the first style (Boyle (¶0110 line 4-11, ¶0111 line 1-8, fig. 7 item 710), optimization goal component selects base options for displaying. The based options are displayed in order and ranking metrics are included);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product design interface of Page in view of Jaramillo instead be a product design interface taught by Boyle, with a reasonable expectation of success. The motivation would be to allow “new products [to be] designed at least in part using machine learning and artificial intelligence based on cast amounts of empirical data that would be impossible to analyze without the assistance of computer” (Boyle (¶0022)).

Response to Arguments
Claim Rejections under 35 U.S.C. §102:
	As Claim 1, Applicants argue that Page does not disclose “the modified product design is associated with a second user style” (first paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    165
    621
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new reference Jaramillo teaches the amended limitation(s).
	Other independent/dependent Claims are not allowable for the same reason(s) as Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perani et al. (U.S. 8,044,973) teaches that user assigns different graphic style to object in a layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143